ON MOTION FOR REHEARING/REQUEST TO CERTIFY

We deny the appellees’ motion for rehearing but grant the request for conflict certification and, as we did in Department of Transportation v. Weisenfeld, 617 So.2d 1071 (Fla. 5th DCA 1993) certify conflict between this decision and Tampa-Hillsborough County Expressway Authority v. A.G.W.S. Corp., 608 So.2d 52 (Fla. 2d DCA 1992), rev. granted, 621 So.2d 433 (Fla.1993).
REHEARING DENIED; CERTIFICATION GRANTED.
W. SHARP, J., and COWART, J.A., Senior Judge, concur.